Dismissed and Memorandum Opinion filed September 17,
2009.
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-09-00688-CR
____________
 
JEREMY STACY HARRISON, Appellant
 
V.
 
THE STATE OF TEXAS, Appellee
 

 
On Appeal from the 178th District Court
Harris County, Texas
Trial Court Cause No. 1128473
 

 
M E M O R
A N D U M   O P I N I O N
Appellant entered a guilty plea to aggravated robbery.  In
accordance with the terms of a plea bargain agreement with the State, the trial
court sentenced appellant on July 9, 2009, to confinement for fifteen years in
the Institutional Division of the Texas Department of Criminal Justice.  We
dismiss the appeal.  




The trial court entered a certification of the defendant=s right to appeal in which the court
certified that this is a plea bargain case, and the defendant has no right of
appeal.  See Tex. R. App. P. 25.2(a)(2).  The trial court=s certification is included in the
record on appeal.  See Tex. R. App. P.
25.2(d).  The record supports the trial court=s certification.  See Dears v.
State, 154 S.W.3d 610, 615 (Tex. Crim. App. 2005).
Accordingly, we dismiss the appeal.  
 
PER CURIAM
 
 
Panel consists of Chief Justice
Hedges and Justices Seymore and Sullivan.
Do Not Publish —- Tex. R. App.
P. 47.2(b).